TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 12, 2017



                                      NO. 03-16-00338-CR


                                    Joseph Weber, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
            AFFIRMED IN PART; REVERSED AND VACATED IN PART –
                       OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgments of conviction. Therefore, the Court reverses and vacates the

district court’s judgments of conviction for aggravated sexual assault and affirms the remainder

of the trial court’s judgments of conviction. The State shall pay all costs relating to this appeal,

both in this Court and the court below.